internal_revenue_service department of the treasury index no washington dc person to contact telépfione number reter heply to cc dom fi p plr-121155-98 date apr legend issuer r a t i l u a i q i l t i x bonds y bonds u n i l u plr-121155-98 dear this letter is in reply to a request by issuer and in ti further reply to requests for rulings on behalf of r and w collectively the entities regarding the effect of proposed affiliation and economic integration agreements on outstanding x bonds and bonds collectively the bonds issued by issuer proposed corporate affiliation agreement the affiliation agreement and economic agreement the economic agreement will not cause there to be private use within the meaning of sec_141 facilities that are owned by any of the entities participating in the affiliation and economic agreements and that were financed with the proceeds of the bonds the bond-financed facilities specifically a ruling is requested that the of the internal_revenue_code of any and a u wv s earlier rulings prior ruling letters relating to the tax-exempt status of the entities upon their participation in the proposed affiliation and economic agreements were contained in letters dated august the chief exempt_organizations technical branch cp e eo t agreement and the affiliation agreement will not result in an the following activity that is facts and representations have been made in connection with the prior ruling letters and this ruling_request the prior ruling letters state that the economic an unrelated_trade_or_business and w from sent to r u ft s v parties to the transaction r is the parent of a community based healthcare system and s t u and z are exempt from federal_income_tax under is the sole corporate member of several other nonprofit_corporations including hospitals s_r sec_501 health hospice nursing home its service area subsidiaries other than those named above including sec_501 organizations and for-profit corporations r's affiliates provide hospital physician home r also has additional affiliates and and other health care services in and nursing home z and u t vv which is unrelated to r is the parent of a community based health care system that includes w w are exempt from federal_income_tax under sec_501 has additional affiliates and subsidiaries including a for- profit corporation a hospital both v and v also r and v propose to enter into the economic agreement and affiliation agreement of plr-121155-98 the issuer and the bonds issuer is a statewide authority which was created in part for the purpose of assisting healthcare facilities with the acquisition construction reconstruction and equipping of healthcare facilities and the refinancing of existing indebtedness in furtherance of the these purposes issuer has issued the bonds to refund existing debt and to pay for capital expenditures construction acquisition or renovation of healthcare related facilities of s is represented that the bonds and all the bonds that have been refunded by the bonds have met the requirements of interest from gross_income from the time of issuance nor any of its subsidiaries or affiliates has outstanding tax- exempt bonds and for exclusion of the prior debt had in part been loaned to r for neither v and z it t u the transaction r and v will enter into the affiliation and economic agreements for the operation of their health care facilities as single regional integrated health care delivery network under the affiliation agreement v will become a subsidiary of r will become the sole corporate member of v agreement the entities will make available their net_revenues to a strategic pool for the benefit of the entities coordinate the provision of services and jointly contract with payors of healthcare services on an integrated regional basis economic agreement will not include any subsidiary of r or v not described in the strategic pool and no fund distribution from the strategic pool will be made to any taxable subsidiary as either a party or as under the economic a participant in sec_501 the r a the economic agreement provides that all of the assets of the parties shall remain the property of the respective party further it affiliation and economic agreements each of the bond financed facilities will continue to be owned by a organization is represented that after executing the proposed sec_501 issuer represents that the affiliation and economic agreements will not result in any direct or indirect use of any bond-financed facility by an organization not described in sec_501 business use within the meaning of bond-financed facility equal or more of the proceeds of the bonds that will when aggregated with any other private and b of any sec_145 plr-121155-98 applicable law sec_103 provides that except as provided in sec_103 gross_income does not include interest on any state_or_local_bond sec_103 provides in part apply to any private_activity_bond that is not a qualified_bond within the meaning of that sec_103 shall not sec_141 provides that the texm private_activity_bond includes any bond issued as part cf private_business_use_test of security or payment test of loan financing test of sec_141 sec_141 sec_141 an issue that meets the and the private or meets the private sec_141 provides that except as otherwise provided in the subsection an issue meets the private_business_use_test if more than percent of the proceeds of the issue are to be used for any private_business_use sec_141 a provides that for purposes of section the term private_business_use means use directly or b indirectly than a governmental_unit activity carried on by a person other than a natural_person is treated as in a trade_or_business carried on by any person other sec_141 b provides that any a trade_or_business sec_141 g provides that a qualified_bond includes a qualified_501_c_3_bond under sec_145 a qualified_501_c_3_bond means any and an issue if to be owned by a sec_501 organization or a governmental to be provided by the net_proceeds of the issue such bond would not be a private_activity_bond if sec_50l c organizations were treated as governmental units private_activity_bond issued as part of property which is is unit a with respect to their activities that do not constitute unrelated trades_or_businesses determined by applying sec_513 and paragraphs s percent for percent each time it appears and by substituting net_proceeds for proceeds each place it appears sec_141 were applied by substituting and b of all sec_1_141-3 of the income_tax regulations concerns the further in determining whether an issue meets the definition of private_business_use and provides in part that the use of financed property is treated as the direct use of proceeds private_business_use_test indirect and direct use of proceeds ownership or lease by a nongovernmental person of financed property arrangement that conveys special legal entitlements for is necessary to look to both the direct use could include sec_1_141-3 further provides that any other it plr-121155-98 s beneficial use of bond proceeds or comparable to special legal entitlements described in other subparagraphs results in private_business_use of financed property analysis the provisions of are applied to determine whether a particular transaction or course of action causes a qualified_501_c_3_bond to no longer be qualified sec_145 a first it is represented in this case that all property financed by the bonds has been owned by organizations and that the proposed transaction as embodied in the affiliation and economic agreements will not resuit ina transfer of ownership to any entity not described in sec_501 sec_501 second the prior ruling letters have concluded that the economic and affiliation agreements will not result in the bond- an unrelated_trade_or_business financed facilities being used in activity affiliation agreements will not result in private_business_use that equals or exceed sec_5 is represented that the economic and of the proceeds of the bonds in addition it finally there are no facts to indicate that the economic and affiliation agreements will result in use of financed facilities by an organization not described in sec_501 c the bend- conclusion based solely on the information presented tne representations made conclude that the proposed arrangement will not by itsel cause the facilities financed by any of for any private_business_use within the meaning of a and applying the foregoing anaivsis we the bonds to be treated as used sec_141 and this ruling letter is directed solely to the effect of thus transaction described on the x bonds and the y bonds opinion is expressed regarding the consequences of the the transaction described herein under any section of the code income_tax regulations or the temporary income_tax regulations in particular no except as specifically stated in this ruling opinion is expressed whether interest on any of the bonds is was excludable from the gross_income of the respective holders thereof under described the code prior to the transaction the no or of of dollar_figure plr-121155-98 this ruling letter is directed only to the taxpayers that of the code provides that it requested it may not be used or cited as precedent sec_6110 sincerely yours assistant chief_counsel financial institutions products - by rebecca l harrigal chief branch enclosures copy for sec_6110 purposes
